Citation Nr: 0723906	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-40 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability characterized as degenerative changes in the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1978, December 1978 to December 1980, and February 
1984 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Entitlement to service connection for a back disability was 
previously denied by the RO in a June 1981 rating decision.  
The veteran sought to reopen the claim for a back disability 
in March 2005.  By rating decision in June 2005, the RO 
denied the veteran's application to reopen the claim.

The Board is required to consider the issue of finality prior 
to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
The Board has a legal duty to address the issue of whether 
new and material evidence has been submitted to reopen a 
claim, regardless of RO's actions.  Id. at 4.  

The veteran testified at a Board hearing in March 2006.


FINDINGS OF FACT

1.  The RO denied service connection in an unappealed June 
1981 decision.

2.  Evidence received since the RO's June 1981 decision is 
not so significant that it raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a back disability.


CONCLUSIONS OF LAW

1.  The RO's June 1981 decision that denied service 
connection for a back disability is final.  38 U.S.C.A. § 
4005 (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 
currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an April 2005 letter.  This letter 
advised the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
veteran was essentially asked to submit any evidence in his 
possession that pertains to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record shows that the RO has secured the 
veteran's service medical records (SMRs), DD-214s, private 
medical records, VA examinations, statements from the 
veteran, a statement from the veteran's brother and a 
transcript of the veteran's March 2006 Board hearing.  The 
veteran has not identified any additional records that may 
still be outstanding.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veteran's Claims (Court) held in 
part that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In an April 2005 VCAA letter, the veteran was notified by the 
RO of the need to submit new and material evidence and was 
given pertinent notice describing what evidence was necessary 
to substantiate that element or elements required to 
establish service connection found insufficient in the RO's 
June 1981 denial.  The veteran responded with a written 
statement, dated May 2005.  The RO also notified the veteran 
of what was needed to obtain additional medical records in 
the April 2005 letter.  Accordingly, further development 
along these lines is not required.  Therefore, no additional 
VA development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In light of the Board's denial of the veteran's application 
to reopen a claim for service connection for a right elbow 
disability, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183(2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

The RO denied service connection for a back disability 
characterized as history of muscle back strain in June 1981.  
The basis of this denial was a March 1981 VA examination 
which based upon the veteran's history, physical examination 
and     X-rays, determined that a history of muscle back 
strain was not found.  The veteran was informed of that 
decision, and he did not file a timely appeal.  The June 1981 
decision denying service connection for a back disability is 
final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103. 

In March 2005, the veteran sought to reopen his claim of 
service connection for back disability.  To reopen the claim, 
the veteran must submit new and material evidence. See 38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Among the new evidence received since the June 1981 final 
decision, is medical evidence which shows that the veteran 
injured his back in 1991 and was subsequently diagnosed with 
herniated disc and degenerative arthritis of the lumbar 
spine.  While this evidence is new and is not cumulative or 
redundant, it does not raise a reasonable possibility of 
substantiating the claim.  This evidence does not relate the 
veteran's current back problem to service.

In addition, the veteran was afforded an October 2005 VA 
examination.  In his report, the physician noted that the 
veteran's medical history post-service is devoid of medical 
treatment for a back problem until a 1991 accident injuring 
his back, seven years after discharge.  The report also notes 
that while the veteran reports he has had chronic pain since 
an injury in service, in the medical evidence pertinent to 
the veteran's treatment since the 1991 accident, the veteran 
indicated that his back pain began in 1991.  The physician 
found that there is less than a 50 percent probability that 
the veteran's back problem is related to service.  

In support of his claim, the veteran relies upon a November 
2005 memorandum from his brother who is an Army physician.  
While he notes that the veteran twisted his back in service 
and states that the veteran suffered back pain in the 1980's, 
the veteran's brother does not provide an etiology opinion 
relating the veteran's current back problem to service.  As a 
result, the Board finds that evidence received since the June 
1981 rating decision does not raise a reasonable possibility 
of substantiating the claim, and the veteran's attempt to 
reopen his claim of entitlement to service connection for 
back disability fails.


ORDER

The application to reopen the claim of service connection for 
a back disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


